DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsung Wu (Agent for Applicant) on 8/17/2022.
The application has been amended as follows: 
In claim 1, line 14, before “ship”, strike the following: “the” and replace with –a--; 
Comment: upon review of the most recent amended claims, the amendment provided for fluctuation of the ship, but considering that the recitation is the first introduction, correction for proper antecedent basis was required, necessitating the examiners amendment.
Response to Amendment/Arguments
Claims 1, 3-6, 8-11 are pending. Claims 1, 3, 6 and 10 are currently amended. Claims 2 and 7 are canceled. It appears that no new matter has been entered. The amendments to the claims and/or replacement figures have overcome the drawing objections and are withdrawn. The amendments to the claims have overcome the 35 USC 112 first paragraph rejections and they are withdrawn.   Claim 2 has been canceled and so makes moot the rejection to claim 2 over 35 USC 112 4th paragraph. The amendments to the claims have overcome the rejections to the claims over Kim in view of Jung; Kim in view of Jung and further in view of Kim’062; Kim in view of Jung and further in view of Heo; and accordingly the rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…the simulation module provided at a part under the bunkering module and the supply module, and the simulation module causes both the bunkering module and the supply module to move linearly and rotationally based on a monitored flow of seawater; and the simulation module is further configured to simulate a maritime situation by giving a fluidity to the bunkering module and the supply module, wherein the maritime situation is determined by factors that cause fluctuation of a ship comprising sea conditions, direction and strength of ocean currents, wind direction, and wind speed…” in combination with the other limitations set forth in the independent claim; where Jung teaches test equipment figures 2, 3 and 4 including model scale moorings within the model in the test basin, but lacks the above claimed limitations and accordingly it would not have been obvious to further modify Kim with Jung without improper hindsight construction of the same and with lack of teaching in the art of the above; accordingly the claims must be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew W Jellett/Primary Examiner, Art Unit 3753